NOT FOR PUBLICATION                       FILED
                         UNITED STATES COURT OF APPEALS                   SEP 24 2015
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                                FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                          No. 14-10505

             Plaintiff - Appellee,                  D.C. No. 2:13-cr-00275-LRH-
                                                    PAL-1
   v.

 SALVADOR ARREDONDO-PILLADO,                        MEMORANDUM *
 AKA Chapo, AKA Jose Pillado Moreno,

             Defendant - Appellant.

                        Appeal from the United States District Court
                                 for the District of Nevada
                         Larry R. Hicks, District Judge, Presiding

                               Submitted September 18, 2015**
                                  San Francisco, California

Before: CHRISTEN and FRIEDLAND, Circuit Judges, and LEMELLE,***
District Judge.

        Salvador Arredondo-Pillado appeals his conviction and sentence, and moves


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Ivan L.R. Lemelle, District Judge for the U.S. District
Court for the Eastern District of Louisiana, sitting by designation.
to withdraw his guilty plea. We affirm.

      Arredondo-Pillado pleaded guilty to one count of conspiracy to distribute

methamphetamine pursuant to a plea agreement with the Government containing a

waiver of appeal rights that he concedes bars this appeal if valid. Arredondo-

Pillado challenges his waiver of appeal rights solely on the ground that it was not

knowing or voluntary because the Government failed to disclose, prior to the

execution of his plea agreement, evidence which he contends the Government was

obliged to turn over pursuant to Brady v. Maryland, 373 U.S. 83 (1963), and its

progeny.

      Arredondo-Pillado’s Brady argument fails because, as he concedes, the

evidence he identifies is neither exculpatory nor material impeachment evidence,

and hence is not Brady material. United States v. Stinson, 647 F.3d 1196, 1208

(9th Cir. 2011).

      Because no Brady violation occurred, and because Arredondo-Pillado raises

no other argument challenging the voluntariness of his appeal waiver, we enforce it

and affirm. 1 See United States v. Bibler, 495 F.3d 621, 624 (9th Cir. 2007)

1
 Because we affirm, Arredondo-Pillado’s motion to withdraw his guilty plea is
DENIED.

                                          2
(affirming the defendant’s sentence pursuant to the enforcement of an appeal

waiver).

      AFFIRMED.




                                        3